Per Curiam,
There was no error in entering judgment for want of a sufficient affidavit of defence. The questions presented appear to be ruled by Wills v. Gas Co., 130 Pa. 222; Ray v. Gas Co., *280138 Pa. 576; Springer v. Gas Co., 145 Pa. 430, and Leatherman v. Oliver, 151 Pa. 646. The manifest purpose of the lease was to test the demised premises for oil and gas purposes by putting down two wells thereon. This was not done, nor was it even attempted. If it was intended that a test of the leased premises might be made by putting down wells outside thereof, the defendant should have protected himself by a stipulation in the lease to that effect.
Judgment affirmed.